IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JERRY NEIL ALFRED,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1434

STEPHEN K. ENFINGER, et al.,
L. T. FLORIDA DEPARTMENT
OF CORRECTIONS,

     Respondents.
___________________________/

Opinion filed November 7, 2014.

Petition for Writ of Certiorari – original jurisdiction.

Jerry Neil Alfred, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Eric M. Neiberger, Assistant Attorney General,
Tallahassee; Jennifer Parker, General Counsel, Department of Corrections,
Tallahassee, for Respondents.




PER CURIAM.

      DENIED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.